DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.
	
	Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.

3.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given over of the phone on 11/02/2021 from Hsin-Yuan Huang, Reg. No. 71,647.


4.
Examiner’s Amendments:
1. (Currently Amended) A method for attack detection in biometric authentication, implemented by a mobile terminal device, the method comprising: obtaining a risk level of a user corresponding to the mobile terminal device; determining a time length for collecting sensor data of the mobile terminal device based on the obtained risk level of the user, wherein the sensor data of the mobile terminal device comprises movement information of the mobile terminal device, and wherein the time length for collecting the sensor data of the mobile terminal device is increased with an increased risk level of the user; performing the biometric authentication to authenticate the user of the mobile terminal device based on biometric information of the user; collecting the sensor data of the mobile terminal device for the determined time length while the mobile terminal device performs the biometric authentication, wherein the sensor data comprises acceleration sensor data of the mobile terminal device indicating accelerations of the mobile terminal device in x, y, and z axes of a three-dimensional space, and/or gyroscope data of the mobile terminal device indicating angular velocities in the x, y, and z axes of the three-dimensional space; and inputting the sensor data and the risk level of the user into an attack determination model to determine whether an attack occurs in the biometric authentication, wherein the attack determination model is trained by using the risk level of the user and sensor training data obtained based on historical sensor data of the mobile terminal device collected when the mobile terminal device performed biometric authentication historically.  
the sensor data of the mobile terminal device is increased with an increased risk level of the user; performing the biometric authentication to authenticate the user of the mobile terminal device based on biometric information of the user; collecting the sensor data of the mobile terminal device for the determined time length  while the mobile terminal device performs the biometric authentication, wherein the sensor data comprises acceleration sensor data of the mobile terminal device indicating accelerations of the mobile terminal device in x, y, and z axes of a three-dimensional space, and/or gyroscope data of the mobile terminal device indicating angular velocities in the x, y, and z axes of the three-dimensional space; and inputting the sensor data and the risk level of the user into an attack determination model to determine whether an attack occurs in the biometric authentication, wherein the attack determination model is trained by using the risk level of the user and sensor training data obtained based on historical sensor data of the mobile terminal device collected when the mobile terminal device performed biometric authentication historically.  

the sensor data of the mobile terminal device is increased with an increased risk level of the user; performing the biometric authentication to authenticate the user of the mobile terminal device based on biometric information of the user; collecting the sensor data of the mobile terminal device for the determined time length while the mobile terminal device performs the 7Application No. 16/812,163 Attorney Docket No. 50GL-307990 biometric authentication, wherein the sensor data comprises acceleration sensor data of the mobile terminal device indicating accelerations of the mobile terminal device in x, y, and z axes of a three-dimensional space, and/or gyroscope data of the mobile terminal device indicating angular velocities in the x, y, and z axes of the three-dimensional space; and inputting the sensor data and the risk level of the user into an attack determination model to determine whether an attack occurs in the biometric authentication, wherein the attack determination model is trained by using the risk level of the user and sensor training data obtained based on historical sensor data of the mobile terminal device collected when the mobile terminal device performed biometric authentication historically. 


5.
Allowable Subject Matter
Claims 1, 10 and 19 are amended, and claims 1, 3-10, 12-19 and 21-23 are allowed. No reason for allowance is needed as the record is clear in light of applicant's arguments, amendments filed on 09/20/2021, and further in view of the above examiner’s amendments.


According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/
Primary Examiner, Art Unit 2494